DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 (and dependent claims 2-8) have been considered but are not persuasive. With respect to the amendments reciting electrodes configured to sense blood gases diffusing through the subject’s skin, these elements are taught by the Tschupp reference. Applicant addressed the Tschupp reference on p. 8 of the Remarks submitted 7/28/2020 but did not address the reference, merely the citation to (allegedly) only Severinghaus-type electrodes. As Tschupp goes on to disclose transcutaneous blood gas metabolism monitoring, new grounds for rejection are presented in view of Tschupp.
Applicant’s arguments with respect to claims(s) 9 (and dependent claims 10-13) have been considered but are not persuasive. With respect to the “body motion” Shalon detects chewing, by a piezoelectric membrane, which is a motion of the body. Applicant should clarify in the claims any other particular body motion if required. With respect to the particular polymer, these claims are rejected in view of the Unger reference, which teaches a PVDF piezoelectric sensor, explicitly a polymer.
New grounds for rejection are presented for new claims 14-16 including 35 U.S.C. § 112 for new matter, and 35 U.S.C. § 103 as unpatentable over Shalon in view of Fischer.
Claim Rejections - 35 USC § 112

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With respect to claims 14-16, the claim requires that a plurality of electrodes contact an ear of a subject wearing an earpiece, and that these electrodes are configured to measure neurological activity of the subject. Claim 15 clarifies that the electrodes are configured to measure EEG, and claim 16 clarifies that the activity measured is brain waves. This lacks adequate written description and appears to be new matter. 
In the Specification filed 4/10/2018 p. 50, electrodes that monitor neurological function are placed “at”, “near”,” or along another surface of the body. They are not in conform with EEG electrodes.”
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 3-6, and 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shalon et al. (U.S. Patent Application Publication No. 2006/0064037,) hereinafter referred to as Shalon; in view of Tschupp et al. (U.S. Patent Application Publication No. 2002/0062070,) hereinafter referred to as Tschupp.
Regarding claims 1 and 3-4, Shalon teaches an apparatus adapted to be worn at or near at least one ear of a subject (Fig. 1A-D), the apparatus comprising: 
at least one battery for supplying power to the apparatus (¶[0234]); 
a plurality of electrodes configured to contact the at least one ear and to sense physiological information from the subject (¶[0135], ¶[0145], ¶[0284], ¶[0358] various implementation of electrodes for sensing physiological information); 
at least one motion sensor configured to monitor subject body motion (¶[0299]); 
at least one analog-to-digital convertor configured to convert analog sensor signals from the plurality of electrodes into digitized information (¶[0254], ¶[0337]); 
at least one speaker configured to supply sound to the subject (¶[0164]); 
at least one digital memory device configured to store at least one algorithm for signal processing (¶[0254]); 
at least one signal processor (¶[0254]) configured to process data from the plurality of electrodes and the at least one motion sensor using the at least one algorithm to monitor physiological information from the subject (¶[0255]); and 
at least one transceiver configured to enable wireless communication between the apparatus and a remote device (¶[0255]).
Shalon does not teach sensing of blood gases diffused through the skin. 
It is noted that the structure claimed (electrodes) is unchanged, but the signal processor now requires monitoring blood gas metabolism, the interpretation of which is taken from p. 50 of the Specification filed 4/10/2018 – monitoring of CO2 levels in the 
Attention is drawn to the Tschupp reference, which teaches Severinghaus-type electrodes (¶[0064]) for determining blood CO2 levels (¶[0043]) diffused through skin (¶[0044]) and an algorithm for monitoring blood gas metabolism 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the physiological sensing system of Shalon to include Severinghaus-type electrodes for determining blood CO2 levels, because Tschupp teaches that it operates more reliably than prior art (Tschupp ¶[0064]) and that the measurement of percent CO2 is increasingly clinically relevant to the health of a patient (Tschupp ¶[0002]).
Regarding claim 5, Shalon, as modified by Tschupp, teaches the apparatus of Claim 1.
Shalon further teaches further comprising at least one additional electrode configured for electroencephalography (¶[0358] this is properly “at or near at least one ear of a subject”).
Regarding claim 6, Shalon, as modified by Tschupp, teaches the apparatus of Claim 1.
Shalon further teaches wherein the apparatus is an audio headset (Fig. 1A-D).
Regarding claim 8, Shalon, as modified by Tschupp, teaches the apparatus of Claim 1.
.
Claim 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shalon et al. (U.S. Patent Application Publication No. 2006/0064037,) hereinafter referred to as Shalon; in view of Tschupp et al. (U.S. Patent Application Publication No. 2002/0062070,) hereinafter referred to as Tschupp; in view of Unger et al. (U.S. Patent Application Publication No. 2002/0099356,) hereinafter referred to as Unger.
Regarding claim 2, Shalon, as modified by Tschupp, teaches the apparatus of Claim 1.
Shalon does disclose electrochemically active electrodes which function via ion conductance in a moist environment in ¶[0145] which is the mechanism by which iontophoresis is performed.
Shalon does not disclose wherein the plurality of electrodes are configured for iontophoresis which includes a transdermal drug delivery. Shalon does contemplate delivery of transdermal drugs (¶¶[0168-0169]).
Attention is brought to the Unger reference, which teaches electrodes configured for iontophoresis for performing transdermal drug delivery (¶[0056]). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the physiological monitoring and feedback system of Shalon to include iontophoresis for transdermal drug delivery, because Unger discloses that it eliminates common drawbacks such as pain and drugs clearing the bloodstream too quickly (Unger, ¶[0005]).
Claims 7-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shalon et al. (U.S. Patent Application Publication No. 2006/0064037,) hereinafter referred to as Shalon; in view of Tschupp et al. (U.S. Patent Application Publication No. 2002/0062070,) hereinafter referred to as Tschupp.
Regarding claim 7, Shalon, as modified by Tschupp, teaches the apparatus of Claim 1.
Shalon does not teach the form factor as a hearing aid. 
However, Shalon does remark on the device’s similarity to typical hearing aids (¶[0429]). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the physiological monitoring system of Shalon to exist as a hearing aid form factor, because the courts have found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).
Regarding claim 8, Shalon, as modified by Tschupp, teaches the apparatus of Claim 1.
Shalon further teaches wherein the apparatus is ear jewelry (Fig 1A-D, “jewelry” is interpreted broadly as anything that can be worn as ornamentation on the ear).
However, in case Applicant disagrees with the breadth of this interpretation, it would nevertheless have been obvious to one of ordinary skill in the art at the time of invention to modify the physiological monitoring system of Shalon to exist as a piece of  In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).
Claim 9-11 and 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shalon et al. (U.S. Patent Application Publication No. 2006/0064037,) hereinafter referred to as Shalon; in view of Unger et al. (U.S. Patent Application Publication No. 2002/0099356,) hereinafter referred to as Unger.
Regarding claims 9-10, Shalon, teaches an apparatus adapted to be worn at or near at least one ear of a subject, the apparatus comprising: 
at least one battery for supplying power to the apparatus; 
a flexible piezoelectric membrane configured to measure subject body motion (¶[0142], mechanical deformation of the ear canal to sense chewing events); 
at least one physiological sensor configured to sense physiological information from the subject (¶[0299]); 
at least one analog-to-digital convertor configured to convert analog signals from the flexible piezoelectric polymer and the at least one motion sensor into digitized information (¶[0254], ¶[0337]); 
at least one speaker configured to supply sound to the subject (¶[0164]); 
at least one digital memory device configured to store at least one algorithm for signal processing (¶[0254]); 

at least one transceiver configured to enable wireless communication between the apparatus and a remote device (¶[0335]).
Shalon does not teach wherein the flexible piezoelectric membrane comprises polyvinylidene fluoride (PVDF).
Attention is brought to the Unger reference, which teaches PVDF as an exemplary piezoelectric material for an acoustic membrane (¶[0058]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the piezoelectric acoustic membrane of Shalon to use PVDF, because Unger teaches that they are especially useful for low power applications (Unger, ¶[0058]).
Regarding claim 11, Shalon, as modified by Unger, teaches the apparatus of Claim 9.
Shalon further teaches wherein the apparatus is an audio headset (Fig. 1A-D).
Regarding claim 13, Shalon, as modified by Unger, teaches the apparatus of Claim 9.
Shalon further teaches wherein the apparatus is ear jewelry (Fig 1A-D, “jewelry” is interpreted broadly as anything that can be worn as ornamentation on the ear).
Claims 12-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shalon et al. (U.S. Patent Application Publication No. 2006/0064037,) hereinafter referred to as Shalon.
Regarding claim 12, Shalon teaches the apparatus of Claim 9.
Shalon does not teach the form factor as a hearing aid. 
However, Shalon does remark on the device’s similarity to typical hearing aids (¶[0429]). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the physiological monitoring system of Shalon to exist as a hearing aid form factor, because the courts have found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).
Regarding claim 13, Shalon teaches the apparatus of Claim 9.
Shalon further teaches wherein the apparatus is ear jewelry (Fig 1A-D, “jewelry” is interpreted broadly as anything that can be worn as ornamentation on the ear).
However, in case Applicant disagrees with the breadth of this interpretation, it would nevertheless have been obvious to one of ordinary skill in the art at the time of invention to modify the physiological monitoring system of Shalon to exist as a piece of ear jewelry, because the courts have found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).
Claims 14-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shalon et al. (U.S. Patent Application Publication No. 2006/0064037,) hereinafter referred to as Shalon; in view of Fischer et al. (U.S. Patent Application Publication No. 2007/0112277,) hereinafter referred to as Fischer.
Regarding claims 14-16, Shalon, teaches an apparatus adapted to be worn at or near at least one ear of a subject, the apparatus comprising: 
at least one battery for supplying power to the apparatus (¶[0234]); 
a plurality of electrodes configured to contact the at least one ear and to sense physiological information from the subject (¶[0135], ¶[0145], ¶[0284], ¶[0336], ¶[0342], ¶[0358] various implementation of electrodes for sensing physiological information);
at least one motion sensor configured to monitor subject body motion (¶[0299]); 
at least one analog-to-digital convertor configured to convert analog signals from the plurality of electrodes into digitized information (¶[0254], ¶[0337]); 
at least one speaker configured to supply sound to the subject (¶[0164]); 
at least one digital memory device configured to store at least one algorithm for signal processing (¶[0254]); 
at least one signal processor (¶[0254]) configured to process data from the plurality of electrodes and the at least one motion sensor using the at least one algorithm to monitor physiological information from the subject (¶[0336], ¶[0337], ¶[0339] e.g.); and 
at least one transceiver configured to enable wireless communication between the apparatus and a remote device (¶[0355]).

Attention is drawn to the Fischer reference, which teaches electrodes positioned within an ear canal, in contact with a subject’s ear, for monitoring brain waves through electroencephalography (¶[0035]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the electrodes of Shalon to locate the at least one electrode for measuring brain waves through electroencephalography inside of a subject’s ear canal, in contact with the ear, as taught by Fischer, because Fischer teaches that this location provides exceptional contact and robust measurements (Fischer ¶[0016]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L STEINBERG whose telephone number is (303)297-4783.  The examiner can normally be reached on Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.L.S/Examiner, Art Unit 3792                                                                                                                                                                                                        
/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792